DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation "PID”.  There is no support in the specification or claims to define this acronym.  For the purposes of examination “PID” is assumed to mean proportional–integral–derivative controller.
Claims 1 and 11 recite the limitation “a puff” twice.  It is unclear if this is the same “a puff” or a different “a puff”.  For purposes of examination, the second and all following instances of “a puff” will be considered to be “the puff”.  
Claim 3 recites the limitation “a puff” and is dependent on claim 1 which already recited the limitation “a puff”.  It is unclear if this is the same “a puff” or a different “a puff”.  For 
Claims 5 and 15 recite the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination “the power level” defined in claims 1 and 11 are considered to be “the power”.
Claims 2-10 and 12-20 are rejected insomuch as they depend on claims 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180042306 A1 (hereinafter ATKINS) in view of US 20160021930 A1 (hereinafter MISKOFF) included in applicant’s Information Disclosure Statement (IDS) dated January 22, 2020.
Regarding claim 1, ATKINS discloses vaporizer devices and methods for detecting inhalation and heating control mechanisms (abstract).  ATKINS discloses that maintaining the heat element at a controlled level is necessary to prevent scorching and degradant products in the aerosol to be inhaled as well as to minimized rapid discharge of the battery (¶4).  ATKINS discloses a hot wire anemometer (HWA) (¶28) of a nicotine e-vaping device (Fig. 5, evaporator device 500, ¶53).  ATKINS discloses controlling, by a first PID controller (¶34), a level of power applied by the nicotine (ATKINS teaches vaporization liquids, including tobacco, which inherently containing nicotine, ¶3) e-vaping device to the HWA based on a temperature of a heated element of the HWA and a temperature setpoint (Fig. 2, graph 200, Tset, ¶42); generating a puff detection signal indicating whether or not a puff is currently occurring with respect to the nicotine e-vaping device (¶8). 
ATKINS may not explicitly disclose while the puff detection signal indicates that a puff is not currently occurring with respect to the nicotine e-vaping device detecting, by a second PID controller, a change in an ambient temperature of the HWA; and controlling, by the second PID controller, the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA.
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide while the puff detection signal indicates that a puff is not currently occurring with respect to the nicotine e-vaping device detecting, by a second PID controller, a change in an ambient temperature of the HWA; and controlling, by the second PID controller, the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 2, modified ATKINS discloses the method of claim 1 as discussed above.  ATKINS further discloses generating, by the first PID controller, a drive signal setting value, the level of power applied by the nicotine e-vaping device to the HWA being based on the drive signal setting value.  The PID controller sets the level of power, energizes, the HWA and then controls to maintain a constant temperature (¶34).
Regarding claim 3, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses while the puff detection signal indicates that a puff is currently occurring with respect to the nicotine e-vaping device, determining a flow rate of air flowing around the HWA based on the drive signal setting value.  ATKINS discloses that the power 
  Regarding claim 4, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses determining a gradient of the drive signal setting value; and generating the puff detection signal based on the determined gradient of the drive signal setting value.  This is the description of a PID controller to adjust based on an incoming signal or gradient.  This is disclosed in ATKINS ¶34-¶42.
Regarding claim 5, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses generating a pulse width modulated (PWM) drive signal based on the drive signal setting value; and applying the power to the HWA by applying the PWM drive signal to the HWA.  This is the description of a PID controller to adjust based changes over time that is inherent in PID controller with inputs, setpoints, and outputs.  This is disclosed in ATKINS (¶34-¶42).
Regarding claim 6, modified ATKINS discloses the method of claim 5 as discussed above.  ATKINS further discloses generating the PWM drive signal such that a duty cycle of the PWM is controlled based on the drive signal setting value.  This is the description of a PID controller to adjust based changes over time that is inherent in PID controller with inputs and setpoints.  This is disclosed in ATKINS (¶34-¶42).
Regarding claim 7, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses generating, by the first PID controller, the drive signal setting value based on a difference between the temperature of a heated element of the HWA and the temperature setpoint.  ATKINS discloses that the heating element and the anemometer 
Regarding claim 8, modified ATKINS discloses the method of claim 7 as discussed above.  ATKINS may not explicitly disclose detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint.  
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 9, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS may not explicitly disclose detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint. 
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 10, modified ATKINS discloses the method of claim 9 as discussed above.  ATKINS may not explicitly disclose increasing, by the second PID controller, the temperature setpoint in response to detecting an increase in the ambient temperature of the HWA; and decreasing, by the second PID controller, the temperature setpoint in response to detecting a decrease in the ambient temperature of the HWA.
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further teaches that the temperature compensation sensor senses the ambient air and delivers more power.  MINSKOFF teaches that the temperature is held constant and is down/up to keep the temperature distribution gradient.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  

Regarding claim 11, ATKINS discloses vaporizer devices and methods for detecting inhalation and heating control mechanisms (abstract).  ATKINS discloses that maintaining the heat element at a controlled level is necessary to prevent scorching and degradant products in the aerosol to be inhaled as well as to minimized rapid discharge of the battery (¶4).  ATKINS discloses a nicotine pre-vapor formulation storage portion (Fig. 6, reservoir 606, ¶62) for storing a nicotine pre-vapor formulation; a heater configured to generate a nicotine vapor by heating the nicotine pre-vapor formulation (Fig. 6, first heating element 603, ¶62) a hot wire anemometer (HWA) (Fig. 6, second coil 609, ¶62).  ATKINS discloses a first PID controller configured to control a level of power applied by the nicotine (ATKINS teaches vaporization liquids, including tobacco, which inherently containing nicotine, ¶3) e-vaping device to the HWA based on a temperature of a heated element of the HWA and a temperature setpoint (Fig. 2, graph 200, Tset, ¶42); a puff detection signal generator configured to generate a puff detection signal indicating whether or not a puff is currently occurring with respect to the nicotine e-vaping device (¶8).   
ATKINS may not explicitly disclose a second PID controller configured such that, while the puff detection signal indicates that a puff is not currently occurring with respect to the nicotine e-vaping device, the second PID controller detects a change in an ambient temperature of the HWA, and the second PID controller controls the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA.
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide a second PID controller configured such that, while the puff detection signal indicates that a puff is not currently occurring with respect to the nicotine e-vaping device, the second PID controller detects a change in an ambient temperature of the HWA, and the second PID controller controls the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 12, ATKINS discloses the device of claim 11 as discussed above.  The limitations of claim 12, wherein the first PID controller is configured to control the level of power applied by the nicotine e-vaping device to the HWA by generating a drive signal setting value, the level of power applied by the nicotine e-vaping device to the HWA being based on the drive signal setting value, are rejected for the reasons discussed in the rejection of claim 2.
Regarding claim 13, ATKINS discloses the device of claim 12 as discussed above.  ATKINS may not explicitly disclose wherein the second PID controller is further configured to determine a flow rate of air flowing around the HWA based on the drive signal setting value, while the puff detection signal indicates that a puff is currently occurring with respect to the nicotine e-vaping device.
ATKINS teaches that the power depends on many variables, including the flow rate and a rush of air versus when the air is stagnant (¶34).  ATKINS discloses that the heating element is able to sense the flow of air (¶27).
MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further teaches a flow diagram with activation cycles dependent on temperature readings and heat element energizing or deactivating dependent on temperature (Fig. 56, ¶171).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide wherein the second PID controller is further configured to determine a flow rate of air flowing around the HWA based on the drive signal setting value, while the puff detection signal indicates that a puff is currently occurring with respect to the nicotine e-vaping device as taught in ATKINS and MINSKOFF.  A person of ordinary skill in the art would obviously use sensor data that air is 
Regarding claim 14, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 14 wherein the puff detection signal generator is configured to, determine a gradient of the drive signal setting value, and generate the puff detection signal based on the determined gradient of the drive signal setting value, are rejected for the reasons discussed in the rejection of claim 4.  
Regarding claim 15, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 15 a drive signal generator configured to, generate a pulse width modulated (PWM) drive signal based on the drive signal setting value, and apply the power to the HWA by applying the PWM drive signal to the HWA, are rejected for the reasons discussed in the rejection of claim 5.  
Regarding claim 16, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 16, wherein the drive signal generator is configured to control a duty cycle of the PWM drive signal based on the drive signal setting value, are rejected for the reasons discussed in the rejection of claim 6.  
Regarding claim 17, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 17, wherein the first PID controller is configured to generate the drive signal setting value based on a difference between the temperature of a heated element of the HWA and the temperature setpoint, 
Regarding claim 18, ATKINS discloses the device of claim 17 as discussed above.  The limitations of claim 18, wherein the second PID controller is configured to detect the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint, are rejected for the reasons discussed in the rejection of claim 8.  
Regarding claim 19, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 19, wherein the second PID controller is configured to detect the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint, are rejected for the reasons discussed in the rejection of claim 9.  
Regarding claim 20, ATKINS discloses the device of claim 19 as discussed above.  The limitations of claim 20, wherein the second PID controller is configured to control the temperature setpoint by, increasing the temperature setpoint in response to detecting an increase in the ambient temperature of the HWA, and decreasing the temperature setpoint in response to detecting a decrease in the ambient temperature of the HWA, are rejected for the reasons discussed in the rejection of claim 10.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16749692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of a nicotine vs a non-nicotine vaporizer is not given patentable weight as it is a limitation in the preamble that is an obvious variant in vaporization technology.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726